Appeal from an order (1) granting respondents’ motion for reconsideration of a prior determination that this case be restored to the foot of the General Trial Calendar on respondents’ motion to be relieved from the failure to file a statement of readiness (Rules App. Div. [2d Dept.], special rule, eif. Jan. 15, 1957, as amd.) due on October 1, 1957, (2) recalling the prior determination, and (3) on reconsideration, placing the case at the foot of the Ready Day Calendar for the April, 1959, Trial Term. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.